internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------ ------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number -------------------- refer reply to cc fip b04 plr-136190-16 plr-136191-16 date date ----------------------------------------------------------------------- -------------------------------------------------- ----------------------------------------------------------------------- ----------------------------------------- ----------------------------------------------------------------------- ---------------------------------------------------- ----------------------------------------------------------------------- --------------------------------------------------- ----------------------------------------------------------------------- -------------------------------------------------- ----------------- -------------- ----------- ---------- ----------------------------------------- parent subsidiary obligor1 obligor2 reinsurer state w state x state y state z branded motor vehicles dear -------------- this letter is in response to the request submitted by your authorized representative for rulings on the federal_income_tax treatment of certain contracts under part ii of subchapter_l of the internal_revenue_code facts parent a state w corporation is the parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return parent and some of its subsidiaries manufacture import and distribute branded motor vehicles for sale and lease in the united_states plr-136190-16 plr-136191-16 subsidiary a state x corporation is parent’s wholly-owned financing subsidiary subsidiary has historically offered a variety of vehicle protection products primarily vehicle service contracts vscs that motor_vehicle dealers dealers may sell to purchasers and lessees consumers of new and used branded motor vehicles these products including the vscs are offered at an additional cost to consumers currently subsidiary receives an administrative fee for each vsc sold but does not assume any risk of loss under the vsc instead an unrelated third party serves as the contract obligor for all vscs for business reasons including the ability to control consumers’ brand experience and to earn underwriting profits subsidiary intends to move to a new business model in which risk assumed under the vscs and similar contracts will be retained with parent’s consolidated_group as part of this new business model subsidiary formed obligor1 a state y corporation as a wholly-owned subsidiary obligor1 then formed obligor2 a state z corporation and reinsurer a state y corporation as wholly-owned subsidiaries obligor1 and obligor2 collectively the obligors are not regulated as insurance_companies by their respective states of domicile but reinsurer will be regulated as an insurance_company under state y law before the commencement of business operations subsidiary will contribute cash to the obligors and reinsurer in excess of the state minimum capital requirements in addition at all times the obligors and reinsurer will hold more than sufficient cash and assets to satisfy state regulatory requirements and to provide for operating_expenses obligor1 will be the obligor on the vscs that dealers sell to consumers in several states except state z obligor2 will be the obligor on the vscs that dealers sell to consumers in state z the vscs to be issued by the obligors provide consumers with financial protection against economic loss for certain repair costs by covering the cost of repairs or by reimbursing consumers for the cost of parts and labor to repair or replace covered parts the vscs also cover a portion of towing costs incidental extra expenses related to trip disruption and costs of rental replacement automobile the vscs do not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of vehicle use the vscs are not prepaid service contracts the vscs do not cover routine preventive maintenance nor do the obligors provide repair services under the vscs the vscs will not reimburse consumers for any costs that are covered by a manufacturer's warranty however if a vsc covers a cost that is also covered by a manufacturer's warranty or any other service or recall program and the coverage under the warranty or other program is less than the coverage provided by the vsc the vsc will pay the plr-136190-16 plr-136191-16 excess of the amount the vsc covers over the amount_paid under the warranty or other program purchasing a vsc is optional and the dealer and the consumer separately negotiate the vsc’s purchase_price regardless of the purchase_price the dealer must remit a set amount to the appropriate obligor for each vsc sold the consumer selects the vsc period -- maximum months and the maximum mileage -- under the contract if a consumer cancels vsc coverage prior to the vsc’s expiration date the obligor will pay a pro-rata refund of the vsc purchase_price including a refund from the portion retained by the dealer to the consumer less a processing fee and the amount of any claims paid under the new business model an unrelated corporation administrator will administer the vscs that the obligors will issue the administrator will prepare weekly claims paid and claims pending reports supply forms advertising and promotional materials and investigate and process all claims presented under the vscs to protect consumers purchasing the vscs some states will require obligor1 to purchase a contractual liability insurance_policy from an unrelated insurance_company pursuant to which the unrelated insurance_company stands ready under certain conditions to provide the consumers the benefits under the vscs in addition obligor1 will cede most of the risk assumed under the vscs to reinsurer under a quota share indemnity_reinsurance arrangement in other states in which obligor1 does business obligor1 will cede all of the risks assumed under the vscs to an unrelated insurance_company that in turn will retrocede all of the risk to reinsurer in the remaining states in which obligor1 does business obligor1 - and in state z obligor2 - will enter a quota share indemnification agreement with reinsurer pursuant to which in exchange for a transfer by each obligor of a portion of the payments the obligor will receive for the vscs reinsurer will indemnify the obligor for the related portion of contract losses_and_expenses but the obligor will remain directly liable to the consumer for all vsc benefits the quota share indemnity_reinsurance agreements between each obligor and reinsurer and between obligor1 and unrelated insurer will be priced at arm's length in addition to the vscs the obligors may make available other vehicle protection products which do not qualify as insurance for federal tax purposes ie prepaid maintenance contracts however more than half of each obligor’s business during the taxable_year will be the issuance of vscs the obligors will not insure risks originating with their corporate affiliates or shareholders obligor1 will also fund a custodial_account on behalf of the contractual liability insurance_policy that is held by the unrelated insurance_company obligor1 will also fund a_trust account to be held by the unrelated insurance_company plr-136190-16 plr-136191-16 for federal_income_tax purposes each obligor will account for the vsc premiums it receives the related unearned premiums and loss_reserves and other items of income and deductions in accordance with sec_832 law and analysis sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 defines the term_insurance company for purposes of sec_831 as having the same meaning as that term is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies neither the internal_revenue_code nor the regulations thereunder define the term_insurance or insurance_contract for federal_income_tax purposes in the seminal case addressing this subject the united_states supreme court reasoned that in order for a transaction to qualify as insurance the amounts must be received as a result of a transaction which involved an actual ‘insurance risk’ at the time the transaction was executed historically and commonly insurance involves risk-shifting and risk- distributing that these elements of risk-shifting and risk-distributing are essential to a life_insurance_contract is agreed by courts and commentators 312_us_531 subsequent cases in analyzing whether premiums_paid to captive insurance_companies are deductible have considered whether the transaction constitutes insurance in its commonly accepted sense and whether the risk transferred is an insurance risk to establish a framework for determining whether an arrangement will be respected as insurance for federal tax purposes r v i guaranty co ltd v commissioner 145_tc_209 see also 142_tc_1 risk shifting risk_distribution insurance risk commonly accepted notions of insurance are four nonexclusive criteria establishing framework for determining insurance for federal tax purposes in addition case law has described insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir courts plr-136190-16 plr-136191-16 consider all of the facts and circumstances to determine whether an arrangement qualifies as insurance rent-a-center t c pincite citing harper group t c pincite risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_2005_40 c b if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums id to determine whether an arrangement constitutes insurance in its commonly accepted sense factors to consider are whether the insurer is organized operated and regulated as an insurance_company by the states in which it does business whether the insurer is adequately capitalized whether the insurance policies are valid and binding whether the premiums are reasonable in relation to the risk of loss and whether premiums are duly paid and loss claims are duly satisfied r v i guaranty co ltd t c pincite rent-a-center t c pincite adequate capitalization organization and operation as an insurance_company valid and binding policies charged and received actuarially determined premiums and paying claims indicative of the commonly accepted sense of insurance we conclude that for federal tax purposes the vscs are insurance contracts not prepaid service contracts unlike prepaid service contracts the vscs are aleatory contracts under the vscs for a fixed price each obligor is obligated to indemnify the consumer for economic loss not covered by the manufacturer’s or other warranty arising from the mechanical breakdown of and repair expense to a purchased or leased automobile the vscs are not prepaid service contracts because neither obligor1 nor obligor2 provide any repair services through dealers’ sales each obligor will issue vscs to a substantial number of individual consumers and the vscs will cover a substantial number of new and used branded motor vehicles therefore the risks will be distributed across a large number of insureds further by accepting a large number of risks the average risk of loss of each obligor under the vscs is more predictable plr-136190-16 plr-136191-16 in addition to having insurance risk risk shifting and risk_distribution based on the facts described above the arrangement constitutes insurance in its commonly accepted sense holdings based on the information submitted and taxpayer’s representations the vscs issued by each obligor will constitute insurance contracts for federal_income_tax purposes provided that at the end of each taxable_year more than half of each obligor’s business is issuing the vscs each obligor will qualify as insurance_company for that taxable_year for purposes of sec_831 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely rebecca l baxter rebecca l baxter senior technician reviewer branch financial institutions products
